SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly Held Company CNPJ/MF 02.558.115/0001-21 NIRE 33.300.276.963 NOTICE TO THE MARKET TIM seals partnership with Telebrás for National Broadband Plan (PNBL) Rio de Janeiro, July 13th, 2011 - TIM Participações S.A. (BOVESPA: TCSL3 and TCSL4; and NYSE: TSU) announces that it has signed a contract with Telebrás to participate in the program of internet access universalization in Brazil of the Federal Government. The announcement was made today at a ceremony held at the Ministry of Communications, attended by the Minister of Communications, Paulo Bernardo, Telebras’ CEO, Caio Bonilha, along with Intelig’s CEO, Antonino Ruggiero, and Regulatory Affairs and Marketing directors of TIM, Mario Girasole and Rogerio Takayanagi, respectively. The initial commercialization phase is scheduled for September 2011, the plan will be available in the cities of Samambaia, Recanto das Emas, Águas Lindas de Goiás and Santo Antônio do Descoberto. The initiative will use the fixed transmission network of Telebrás and the TIM’s mobile network for access. Available initially in two cities of Goiás and the Federal District two, TIM’s solution for this plan is a version of Liberty Web plan, created especially for this partnership. The offer provides Internet connection at speeds up to 1Mbps for R$ 35 a month - the value was established as one of the guidelines of the National Broadband Plan. For further information, please contact Investor Relations department: ri@timbrasil.com.br Rio de Janeiro, July 13th, 2011 TIM PARTICIPAÇÕES S.A. Claudio Zezza Chief Financial and Investors Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date:July 14, 2011 By: /s/ Claudio Zezza Name: Claudio Zezza Title: CFO and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
